ACCEPTED
                                                              05-15-00664-CV                                                              05-15-00664-CV
                                                                                                                               FIFTH COURT OF APPEALS
Appellate Docket Number:                                                                                                                  DALLAS, TEXAS
                                                                                                                                     5/26/2015 9:56:23 AM
                                                                                                                                               LISA MATZ
Appellate Case Style:           Luis A. Santiago                                                                                                   CLERK

                           The Bank of New York Mellon as successor trustee to JPMorgan Chase Bank as Tmstee for Novastar
                          Vs.
                           Mortgage Funding Tmst, Series 2004-2 Novastar Home Equity Loan Asset-Backed Certificates,... & Ocwen
f - - - - - - - - - - - - rLSuffl.x:                                              Law Finn Name: Mackie Wolf Zientz & Mann, P.C
ProSe:     0                                          Address 1:          14160 N. Dallas Parkway
                                                      Address 2:          Suite 900
                                                      City:               Dallas
                                                      State:      Texas                    Zip+4: 75254-4319
                                                      Telephone:          (214) 635-2650        ext.
                                                      Fax:        (214) 635-2686
                                                      Email:      mcronenwett@mwzmlaw .com
                                                       SBN:       00787303

ill. Appellee                                          IV. Appellee Attorney(s)
0    Person    IXJOrganization (choose one)           lXI      Lead Attomey
Organization Name: Ocwen Loan Servicing, LLC,         First Name:         Mark
First Name:                                           Middle Name: D.
Middle Name:                                          j Last Name:        Cronenwett
Last Name:                                            ISuffix:
Suffix:                                               Law Firm Name: Mackie Wolf Zientz & Mann, P.C
ProSe:     0                                           Address 1:         14160 N. Dallas Parkway

                                                      IAddress 2:         Suite 900
                                                       City:              Dallas
                                                       State:     Texas                    Zip+4:          75254-4319
                                                       Telephone:         (214) 635-2650            ext.
                                                       Fax:       (214) 635-2686
                                                       Email:     mcronenwett@mwzmlaw.com
                                                       SBN:       00787303




                                                Page2of9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: May 5, 2015                               Type of judgment:   Interlocutoty Order
Date notice of appeal filed in trial court: May 22, 2015
If mailed to the trial comt clerk, also give the date mailed: May 22, 2015

Interlocutory appeal of appealable order:      lXI Yes D   No
If yes, please specifY statutoty or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. Civ. Prac. & Rem. Code Ann. Sec. 51.014(a)(4) Denial of a Temporary h1iunction
Accelerated appeal (See TRAP 28):              lSI Yes 0   No
If yes, please specifY statutoty or other basis on which appeal is accelerated:
TRAP 28. L(a) Accelerated Appeals, & Tex. Civ. Prac. & Rem. Code Ann. Sec. 51.014(a)(4) Denial of a Temporary Injunction

Parental Tennination or Cllild Protection? (See TRAP 28.4):          DYes ~No

Pemlissive? (See TRAP 28.3):                   DYes      lXI No
If yes, please specifY statutory or other basis for such status:


Agreed? (See TRAP 28.2):                        DYes~ No
If yes, please specifY statutory or other basis for such status:


Appeal should receive precedence, preference, or priority m1der statute or rule:          lXI Yes 0   No
If yes, please specifY statutoty or other basis for such status:
TRAP 28.1.(a) Accelerated Appeals, & Tex. Civ. Prac. & Rem. Code Ann. Sec. 51.014(a)(4) Refusal of a Temporary Injunction
Does this case involve anammmt under $100,000?             0   Yes IXJNo
Judgment or order disposes of all parties and issues:      0   Yes ~No
Appeal from final judgment:                                DYes ~No
Does the appeal involve the constitutionality or the validity of a statute, rule. or ordina11ce?      D Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                DYes IX] No                   If yes, date filed:

Motion to ModifY Judgment            DYes       ~No                 If yes, date filed:
Request for Findings of Fact         lXI Yes    0No                If yes, date filed: May 6, 2015
and Conclusions of Law:
Motion to Reinstate:
                                     []Yes      lXI No             If yes, date filed:

Motion under TRCP 306a:
                                     DYes       lXI No              If yes, date filed:

Other:                               DYes ~No
If other, please specifY:

VIL Indigency Of Party: (Attach file-stamped copy of affida\'it, and extension motion iffiled.)

Affidavit filed in trial court:     DYes D No                      If yes, date filed:

Contest filed in trial court:       DYes       lXI No              If yes, date filed:

Date ruling on contest due:


Ruling on contest:    D Sustained       0    Overmled              Date of ruling:

                                                                    Page 3 of9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankmptcy which might affect this appeal?    DYes    1ZJ No
If yes, please attach a copy of the petition.



Date bankruptcy flled:                                        Bankruptcy Case Number:




lX. Trial Court And Record

Court:    296th Judicial District Court                             Clerk's Record:
County: Collin
                                                                    Trial Court Clerk:   I2?J District 0 County
Trial Court Docket Number (Cause No.): 296-01232-2015               Was clerk's record requested?      I2?J Yes D No
                                                                    If yes, date requested: May 22, 2015
Trial Judge (who tried or disposed of case):                        If no, date it w-ill be requested:
First Name:       John                                              Were payment arrangements made with clerk?
Middle Name:                                                                                               IZJYes 0No 0Indigent
Last Name:        Roach
                                                                    (Note: No request required under TRAP 34.5(a),(b))
Suffix:   Jr.
Address 1:
Address 2:
City:
State:    Texas                        Zip +4:
Telephone:                              e:\.1.

Fax:
Email:



Reporter's or Recorder's Record:

ls there a reporter's record?           IZJYes D   No
Was reporter's record requested?        12?jYes 0No

Was there a reporter's record electronically recorded? DYes D No
If yes. date requested: May 22, 2015

If no, date it \Vill be requested:
Were payment arrangements made 1vith the court reporter/court recorder? 12?jYes 0 No 0Indigent




                                                              Page4 of 9
cgj Court Reporter                      D Court Recorder
D Official                              D     Substitute



First Name:       Jan
Middle Name:
Last Name:        Dugger
Suffix:
Address 1:        2100 Bloomdale Road
Address 2:        Strite 20012
City:             McKinney
State:    Texas                       Zip+ 4: 75071
Telephone:     972-548-4407            ext.
Fax:
Email:    jdugger@,co.collirttx.us

X. Supersedeas Bond
Supersedeas bond filed: DYes cgj No             If yes, date filed:

Will file:   D Yes   D No



XI. Extraordinary Relief

Will you request eA'traordinary relief (e.g. temporary or ancillmy relief) from this Court?      cgj Yes   0   No
If yes, briefly state the basis for your request: Enjoin Defendants from foreclosing and withdrawal of funds in conrt registzy.



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the lst, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should tlris appeal be referred to mediation?
                                                     DYes cgj No

If no, please specifY:
Has the case been tltrough an ADR procedure?         DYes      cgj No
If yes, who was the mediator?
What type of ADR procedme?
At "vhat stage did the case go tltrough ADR?       D Pre-Trial        D Post-Trial   D   Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeaL the relief sought, and the applicable standard for review·, if knmvn (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?        Other
Smmnary of relief granted, including amount of money judgment and if any, dan1ages avvarded. Release of funds in the court Registry
                                                                                                      $57,500.00
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                      Page5of9
Attomey's fees (trial):
Attomey's fees (appellate):
Other:
If other, please specify:



Will you challenge tlris Court's jurisdiction?    DYes IZ] No
Does judgment have language that one or more parties "take notlring"?          Yes   1ZJ No
Does judgment have a Mother Hubbard clause? DYes IZ] No

Other basis for finality?   Detrial of a Temporary Injunction
Rate the complexity of the case (use 1 for least and 5 for most complex):    D 1     1ZJ 2   D 3 D 4 D 5
Please make my answer to tl1e preceding questions known to other parties in this case.         DYes IZ] No
Can the parties agree on an appellate mediator? DYes       !XI No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                     Telephone                       Fax                      Email


Languages other than English in vvlrich the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Nmnber: 0-13-00619-CV                                                    Trial Court: 296th District Court

  Style:     Luis A. Santiago and Linda A. Santiago

     Vs.
           Novastar Mortgage, Inc., et al.




XITI. Related Matters
List any pending or past related appeals before tlris or any other Texas appellate court by court, docket number, and style.

Docket Number: 05-15-00220-CV                                                   Trial Court: 296th District Court

  Style:     In Re Luis A. Santiago & Linda A. Santiago Relators

     Vs.




                                                                Page6 of9
XIII. Related Matters
List any pending or past related appeals before tllis or any other Texas appellate court by court, docket number, and style.

Docket Nmnber: 05-15-00342-CV                                                   Trial Court:

  Style:     Luis A Santiago and Linda A Santiago

     Vs
          · The Bank ofNew York et al.




                                                               Page 7 of9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited munber of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a nmnber of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More infonnation
regarding tllis program can be found in the Pro Bono Program Pamphlet available in paper fonn at the Clerk's Office or on the Internet at
www.tex-app.org. Ifyom case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Cmmnittee witllin
tllirty (30) to forty-five (45) days after submitting tllis Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in tl1e Pro Bono Program the Pro Bono Cmmnittee will select
your case and that pro bono colUlSel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in tllis proceeding. By signing your name below, you are authorizing the Pro Bono committee to trdnsmit publicly available facts and
infonnation about your case, including parties and background, through selected Internet sites and Listsen' to its pool of volunteer appellate
attorneys.
Do you want tllis case to be considered for inclusion in tl1e Pro Bono Program?            DYes !ZI No

Do you authorize tl1e Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the cmmnittee may have
regarding the appeal? D Yes D No

Please note that any such conversations would be maintained as confidential by tl1e Pro Bono Conm1ittee and tl1e infornmtion used solely for
tl1e purposes of considering tl1e case for inclusion in the Pro Bono Program.

If you lmve not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
tl1e U.S. DepartmentofHealthand Human Sen'ices Federal Poverty Guidelines?               DYes D No

These g1lidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at        : . :l;;:; •   ~1s. ,,c   f,x; · .; ~ /. ·" :;   .• •.. s.   c.•


Are you willing to disclose your financial circumstances to the Pro Bono Conm1ittee? DYes D No
If yes, please attach an Affidavit ofindigency completed and executed by tl1e appellant or appellee. Sample forn1s 1nay be found in the Clerk's
Office or on the internet at              •.' : <    . Your participation in tl1e Pro Bono Programtnay be conditioned upon your execution of
an affidavit under oath as to your fillancial circmnstances.

Give a brief description of tl1e issues to be raised on appeal, the relief sought, and the applicable standard of review, if knm.vn (witl10ut
prejudice to tl1e right to mise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




 Sigllature of colUlSel (or prose party)                                                   Date:               May 22,2015



Printed Name: Luis A. Santiago                                                              State Bar No.:     ProSe



Electronic Signature: I s I Luis A. Santiago
     (Optional)




                                                                 Page8 of9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on May 22, 2015



Signature of counsel (or pro se party)                                    Electronic Signature: Is I Luis A. Santiago
                                                                                (Optional)

                                                                          State Bar No.:     ProSe
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and mam1er of service;
                           (2) the nan1e and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      May 22,2015
Manner Served: Certified Mail

First Name:       Marl<

Middle Name:      D.

Last Name:        Cronenwett
Suffix:
Law Firm Name: Mackie WolfZientz &Mamt, P.C.

Address 1:        14160 N. Dallas Parkway
Address 2:        Suite 900

City:             Dallas
State     Texas                      Zip+4:    75254

 Telephone:       (214) 635-2650     ext.
 Fa-x:    214-635-2686
Etnail:   mcronemvett(a),Inwzmlmv.corn

If Attorney, Representing Party's Name: The Bank of New York Mellon et la.




                                                                Page 9 of9